PAUL BATISTA, P,C,
Attorney-at-Law
26 Broadway ~ Suite 1900
New York, New York 10004
(631) 377-0111

e-mail: Batista007@aol.com Facsimile: (212) 344-7677

April 27, 2021
VIA ECF

Hon. Peggy Kuo
United States Magistrate Judge
for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Kashmir Gill v. JUS Broadcasting Corp.,
et al., 1:19-cy-04216 (ILG)(PK)

Dear Magistrate Judge Kuo:
I represent defendants in the above-entitled litigation.

During the telephone conference on Thursday, April 25, 2021, I misspoke when I indicated
that I had no recollection of forwarding to and serving on plaintiffs counsel the Defendants’
Additional Supplemental Response to Plaintiff's Interrogatories” dated November 18, 2020 (the
“Additional Supplemental Response”) (see annexed Exhibit 1) with the signature of Ms. Penny
Sandhu.

My recollection stated at last Thursday’s conference was, as it turns out, faulty on both
counts:

First: the Additional Supplemental Response was mailed to Mr. Ackerman on November
18, 2020.

Second: The signature page bearing Ms. Sandhu’s signature was likewise separately mailed
to Mr, Ackerman on November 18, 2020 (see annexed Exhibit 2),

gi

ae ——

  

aul Batista

=
_

cc: Alan R. Ackerman, Esq.
Ms. Penny Sandhu

 

* To the extent Mr. Ackerman does not recall receiving these mailings, I am now, as Your Honor
has required last Thursday, filing copies of those mailed documents on the ECF system together

with this letter.
Exhibit 1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF N EW YORK
Tenner nanan enna een neem ene cme x

Case No. 1:19 —
Plaintiff, cv-04216 (ILG) (PK)

V.
JUS BROADCASTING CORP,;
JUS PUNJABI, LLC; JUS ONF, CORP.;
JUS BROADCASTING CORP PVT LTD:
and PENNY SANDHU,

Defendants.

DEFENDANTS? ADDITIONAL SUPPLEMENTAL RESPONSE
TO PLAINTIFF'S INT ERROGATORIES

Pursuant to Fed. R. Civ, P. 26 and 33, defendants JUS Broadcasting Corp. (“JUS
Broadcasting”), JUS Punjabi, LLC (JUS Punjabi"), JUS One Corp. “JUS ONE”) and JUS
Broadcasting Corp. PVT Ltd. CJUS PVT") (collectively, the “JUS Punjabi Entities”) and Penny
Sandhu, by and through their attorney, Paul Batista, P.C., for their additional supplemental
response to plaintiff's “Interro gatories” hereby state as fol] ows;!

Specific Additional Responses

Additional Response to Interrogatory No. 4

 

Subject to the previous stated Objections to Interrogatory No, 4, defendants in
addition state as follows: The fraud consists of claims of plaintiff Kashmir Gill (“Gill”) in his
original complaint and amended complaint that he is a Partner and owner of the JUS Punjabi
Entities when, in fact, he has no partnership or ownership interest in the defendant entities,

Moreover, to the extent Gill claims that the funds he has described in his original complaint and

 

 

' Defendants incorporate by reference their original response to the interrogatories and their supplemental
response, subject to this additional Supplemental response.

 

 

 
amended complaint are loans, he has no promissory notes, loan agreements or any other legally
cognizable basis for claiming that funds he transferred to defendants were loans,
Additional Supplemental Response to Interrogatory No, 8

Subject to the previously stated Objections in the original response and the
supplemental response to Interrogatory No. 8, defendants in addition state as follows: The “server”
used for communications were emails utilizing Google and “server” for text messages utilized
phone texts and WhatsApp.
Additional Supplemental Response to Interrogatory No, 9

Subject to the previously stated Objections in the original response to Interrogatory

No. 9 and the supplemental response, defendants in addition state as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Returned Amount
| Date ___| Applied Towards _ I _ Amount _ | __To Apply Towards
| ane - ane Returned To Be Applied |
MASI | Returned | —$25,000 | _towards 9/15/] S/O
| | Whole amount was po | Returned: To Be” Be
a __| retunded to: to Gill’s AMEX [ ___.7332,798 _ __| Applied towards 8/5/12
4/10/14 ___ Returned : ~$206,000 On account
4/10/14 | —.| ___—sReturned . $100,000 ee Onaccount
__ 5/29/14 |___ Returned -._, __- $44,000 |_._Onaccount |
| 3/56 AIG | Returned _ $2,200 oO | On account |
i SASN6 | ___ Returned i __-$19,1 $19,161 —|____ On account |
10/31/17 Returned  =$32,000 000 | Returned: to Be / Applied |
. we ___ towards 92617
11/15/17 Returned TT -$10,000 | Returned: to Be Be Applied |
L 066 — trees 2
i 12/27/17 Returned ~$20,000 Returned: to Be Applied |
i ae towards 12/01/17 |

 

 

 

 

Additional Supplemental Response to Interrogatory No. 11
The additional supplemental responses to Interrogatory No, 11 are set forth in

additional supplemental response No. 9, supra, and incorporated here by reference,

to
Additional Supplemental Response to Interrogatory No. 13

Subject to the original response and the Supplemental response to Interrogatory No.
13, Ms. Sandhu incorporates those responses by reference to those Tesponses and again states that
defendants were able to Pay, and did in fact pay, the specifically designed amounts to Gill from
defendants’ resources.
Additional Supplemental Response to Interrogatory No. 20

Defendants repeat and reincorporate their prior original response to Interrogatory
No. 20 and their supplemental response. They also reiterate that at this stage they have no

information which they recall as to any fact other than already stated.

{>
DECLARATION

demgiharnnt

 

i, Pony Sanh. state Uke | have read the foregoing Additional Supplunenial

‘wes. “hich ar bute te the best of knowledue, information ond belied, teclue under

 

pati oP papi thas the fureughag is wae and verrest io the hest of ay Knowledge, uifrmatian
. %

  

eats
Hass IL , « & ol
‘oe 1 ee *
ie a yt a
KAR ayy. Y hoe
“x 4 aw Moat
are Peer nite " Stee ee sree ane) SORE fe

? era Wien eee ake " om p:
f PRRNY SASLAIC

 
PAUL BATISTA, P.C,
Attomey for Defendants Jus Broadcasting Corp.,
Jus Punjabi, LLC, Jus One, Corp.,

Jus Broadcasting Corp PVT Ltd., and
Penny Sandhu

26 Broadway, Suite 1900

New York, New York 10004

(212) 980-0070 (T)

(212) 344-7677 (F)

(631) 377-0111 (C)

Batista007@aol.com

UA
Exhibit 2
p is 53]

ind ere

 

i, Jwaay Sandha. state thar | nave read the foregoing Additional Nuppleremal

»caneh unt ide tebe desl of wn knowiedge, information and belict T dec!

ijt Uta Wis wisaGdad is ue and cucreet to Hie beat of ms Knowleave, int

ary iaklsta
